Appeal from an amended decision of the Cattaraugus County Court (Larry M. Himelein, J.), dated December 29, 2010. The amended decision dismissed the indictment against defendant.
It is hereby ordered that said appeal is unanimously dismissed.
*1240Memorandum: The People appeal from an amended decision granting defendant’s motion to dismiss the indictment pursuant to CPL 30.30. The appeal must be dismissed because no judgment or order is included in the record on appeal, and “[n]o appeal lies from a decision” (People v McCarter, 97 AD2d 852 [1983]). Present — Scudder, P.J., Centra, Carni, Lindley and Martoche, JJ.